DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 02/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the wattage of the LED lamp, the lack of a mogel connection, the heat sink of the LED lamp, and the array of LEDs, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The applicant filed claims directed to a light shaping visor for an LED lamp. However, on amendment, the applicant is arguing that the particular configuration of the LED lamp is critical as to why Gordin et al cannot anticipate the claim. In doing so, however, the applicant argues features which are not universal to LED lamps but are .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al (US 2006/0181875 A1).
In regard to claim 1, Gordin et al discloses a light shaping visor for removable attachment to a venue lighting fixture (20 and 30) having an outer circumference which is at least partially round, the visor comprising: 
a snoot (70) adapted for removable attachment to the outer circumference (by means of clamps); 
said snoot extending at least partially around the outer circumference; 
said snoot being radially repositionable around the outer circumference. (Figure 4; see at least [0054] and [0055])
Gordin et al fail to disclose an LED venue lighting fixture.
Gordin et al with that of an LED lamp in order to use a lamp with increased efficiency and longer working life. 

In regard to claim 2, Gordin et al discloses a brow (72) affixed to said snoot. (Figure 4; see at least [0054] and [0055])
 
	In regard to claim 5, Gordin et al fails to disclose that the snoot includes an inside surface coated with a reflective material.
	However, in the art of illumination, providing a light incident surface with a reflecting coating is notoriously old and well-known, and it would have been obvious to one of ordinary skill in the at the time of filing to provide the inner surface of the snoot with a reflective coating in order to optimize optical efficiency. 

	In regard to claim 6 and 8, Gordin et al discloses that the brow includes a first thickness of said brow (the region closest to the lamp), a second thickness of said brow, smaller then said first thickness (the brow becomes thinner in its second portion), along at least at least one shear line, and as recited in claim 8, that the brow includes multiple shear lines (“lines” are arbitrary—they are not elements but loosely defined geometric ideas—the Examiner defines a sheer line by the applicants claim, where is the point where the thickness thins—the Examiner can further define a left and right, and therefore yield two sheer lines). 

	In regard to claim 7, Gordin et al fails to disclose that a portion of the brow is configured to be removed along said at least one shear line.
	However, it would have been obvious to one of ordinary skill in the at the time of filing to provided guided cutting lines to shape the brow during manufacture in order to simplify manufacturing.
	Moreover, the limitations of “a portion of the brow is removed along said at least one shear line”, are product-by-process limitations. Patentability for such limitations is based on the product itself, not on its method of production. See MPEP 2113	
To further clarify the rejection of claim 7, the applicant has placed the limitation in a product-by-process form, which in turn invoked the rejected as presented. The Examiner appreciates, however, that the applicant is attempting to claim a configured feature of their invention, and to that end suggests the applicant bring additional features regarding the shear line from the specification into the claim, and perhaps further amend the claim to use “configured to” language, such as “a portion of the brow is configured to be removed along said at least one shear line” or the like.

	In regard to claim 9, Gordin et al discloses the snoot is adapted for attachment approximately half-way around the outer circumference. (Figure 4; see at least [0054] and [0055])

	In regard to claim 11 and 12, Gordin et al fails to disclose that the snoot includes an inside surface coated with a light modifying material, or as recited in claim 12, that the snoot includes an inside surface coated with a light absorbing material.
	However, light modifying and absorbing coatings in the art of illumination are old and well-known, and it would have been obvious to one of ordinary skill in the at the time of filing to provide a light effective coating onto the interior surface of the snoot in order to optimize the resulting light distribution. 

	In regard to claim 13, Gordin et al discloses said snoot includes an inside surface and a reflector is attached to said inside surface. (In review of the instant application, the Examiner fails to see an addition separate element which is separable from the snoot itself—therefore the Examiner understands the reflector to be an integral element which is equivalent to the inside surface of the snoot—it can thus be said that the inside surface of the snoot of Gordin et al is a reflector.)

	In regard to claim 14-16, Gordin et al fails to disclose that the reflector includes an inside surface coated with a light modifying material, and as recited in claim 15, that the light modifying material is highly reflective, and as recited in claim 16, that the light modifying material absorbs light.
	However, light modifying and absorbing coatings in the art of illumination are old and well-known, and it would have been obvious to one of ordinary skill in the at the 

	In regard to claim 17 and 18, Gordin et al fails to disclose that the reflector includes an inside surface having a smooth texture, and as recited in claim 18, that the reflector includes an inside surface having a pebbled texture.
	However, surface texture of reflective surfaces are known to effect light distribution, and it would have been obvious to one of ordinary skill in the at the time of filing to alter the texture of the reflector in order to optimize the resulting light distribution. 

	In regard to claim 19, Gordin et al discloses said brow includes an inside surface and a reflector is attached to said inside surface. (In review of the instant application, the Examiner fails to see an addition separate element which is separable from the brow itself—therefore the Examiner understands the reflector to be an integral element which is equivalent to the inside surface of the brow—it can thus be said that the inside surface of the brow of Gordin et al is a reflector.)

	In regard to claim 20, Gordin et al fails to disclose that the reflector includes an inside surface coated with a light modifying material.
	However, light modifying and absorbing coatings in the art of illumination are old and well-known, and it would have been obvious to one of ordinary skill in the at the .

Claim 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al (US 2006/0181875 A1) in view of Ewington et al (US 2005/0128752 A1).
	In regard to claim 3, Gordin et al fails to disclose that the snoot extends entirely around the outer circumference.
	Ewington et al teaches a snoot (102/103) that extends entirely around the outer circumference. (Figure 2; see at least [0091])
	It would have been obvious to one of ordinary skill in the art at the time of filing to form the snoot of Gordin et al such that it surrounds the entire circumference of the lamp in the manner taught by Ewington et al in order to collimate the light distribution. 

	In regard to claim 4, Gordin et al discloses that the snoot is adapted for attachment around the outer circumference at multiple positions. (The clasps allow for attachment at multiple positions.)

	In regard to claim 10, Gordin et al fails to disclose that a second snoot adapted for attachment approximately around the remainder of the outer circumference.
	Ewington et al teaches a snoot (102/103) that extends entirely around the outer circumference. (Figure 2; see at least [0091])
Gordin et al such that it surrounds the entire circumference of the lamp in the manner taught by Ewington et al in order to collimate the light distribution. 
	Furthermore, in regard to the combination of Gordin et al and Ewington et al failing to teach a first and second snoot to encircle the entire outer circumference, it would have been obvious to one of ordinary skill in the art at the time of filing to form the snoot of separable pieces in order to simplify manufacturing and assembly. 

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
First, the applicant has argued in such a manner that a rejection under 35 USC 112(a) is warranted. There are clearly critical elements to the applicant’s invention that cannot be properly claimed in reciting “an LED venue lighting fixture”. Their arguments depend on these features. They must be claimed in order to advance prosecution, and the rejection under 35 USC 112(a) will require appeal to otherwise overcome. 
The applicant also proves much of the Examiner’s own point: “In sports lights, such bulbs typically consume around 1500 watts of power. An LED lamp would need to be on the order of 500-700 watts to deliver a similar number of lumens to the target area.” LED are known to require less power. This is to agree with the applicant that there is a strong motivation to replace the light source of Gordin et al with that of an LED.
bulb of Gordin et al with that of an LED lamp.” The Examiner misspoke, and apologizes for any lack of clarity, and should have said “replace the lamp of Gordin et al”; however, in replacing the bulb with an LED lamp, one of ordinary skill in the art knows all the facts the applicant argues. With there being strong motivation throughout the art of illumination to improve efficiency, there is an abundant awareness as to what is needed when replacing a point-like light source with that of an LED light source. 
Where the applicant has argued against the Examiner’s Notice, the Examiner provides in response Holmes et al (US 2015/0308655 A1). One of ordinary skill in the art knows they cannot simply replace the bulb for an LED bulb—they would have to implement an alternative base, power, heat sink, and reflector for the LED light source.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875